DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hacker et al.(USAN 20040018940; 01/29/2004). Hacker et al. teach a herbicidal composition comprising application rates of 7.5 g clethodim/ha and 92 g fenxaprop/ha (Table 4). Hacker et al. at Table 5 teach a herbicidal composition comprising application rates of 8.25 g tepraloxydim/ha and 92 g fenxaprop/ha(Table 5). 

    PNG
    media_image1.png
    661
    323
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    143
    315
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    170
    317
    media_image3.png
    Greyscale

USAN ‘940 paragraphs 7-18, Table 4 and Table 5 are reproduced above. Hacker et al. at paragraph 3 teach that the herbicidal composition is effective at controlling grass weeds in crops such as soybean crop. Hacker et al. at paragraph 88 teach that Digitaria is a grass weed controlled by their herbicidal composition. Hacker et al. do not teach a herbicidal a composition where the ratio of fenoxaprop-p-ethyl:clethodim or fenoxaprop-p-ethyl:tepraloxydim ratio is in the range of 1:2 to 1:4 respectively. However, Hacker et al.’s invention accomplishes that same results/benefits instantly claimed, i.e., controlling the same grass weed(e.g. Digitaria) in crop(e.g. soybean) which renders the instant invention obvious. Thus, in order to overcome Hacker et al.’s invention, it is critical that a criticality of the instant ratio of actives is demonstrated, not found in Hacker et al. The Application rates of quizalofop-p-ethyl and clethodim taught in claims 4 and 11 as well as the concentration of quizalofop-p-ethyl and clethodim  taught in claim 5 would have been determined by optimization by the Artisan. The Artisan in the field would have been motivated to do this in order to develop the most effective composition.
 
Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Auxier et al.(USPN 5629262; 05/13/1997). Auxier et al. teach a method of controlling weed in crop with a synergistic combinations of 0.0125 – 0.08 lbs clethodim/acre plus 0.005-0.033 lbs fenoxaprop-p-ethyl or 0.01-0.063 lb fluazifop-p-ehyl/acre. Auxier et al. at abstract and column 3 line 15- column 4 line12  teach that the herbicidal composition is effective at controlling grass weeds in crops such as soybean crop. Auxier et al. teach that the herbicidal composition can comprise adjuvant oil(see column 3 lines 26-27). Auxier et al. at column 2 lines 40-55 teach that Digitaria is a grass weed controlled by their herbicidal composition. Auxier et al. do not exemplify a herbicidal a composition where the ratio of fenoxaprop-p-ethyl:clethodim or fluazifop-p-butyl:clethodim ratio is in the range of 1:2 to 1:4 respectively. However, Auxier et al.’s invention accomplishes that same results/benefits instantly claimed, i.e., controlling the same grass weed(e.g. Digitaria) in crop(e.g. soybean) which renders the instant invention obvious. Thus, in order to overcome Auxier et al.’s invention, it is critical that a criticality of the instant ratio of actives is demonstrated, not found in Auxier et al. The Application rates of fenoxaprop-p-ethyl or quizalofop-p-butyl and clethodim taught in claims 4 and 11 as well as the concentration of fenoxaprop-p-ethyl or quizalofop-p-butyl and clethodim taught in claim 5 would have been determined by optimization by the Artisan. The Artisan in the field would have been motivated to do this in order to develop the most effective composition.
Claims 1-5, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shen(CN 102696617A; 10/3/2012). Shen teaches a composition comprising 6 to 12 percent clethodim and 3-13 percent quizalofop-p-ethyl. See abstract and claim 1. Shen does not exemplify a composition where the ratio of quizalofop-p-ethyl:clethodim ratio is in the range of 1:2 to 1:4 respectively. However based on the percentages of 6 to 12 clethodim and 3-13 percent quizalofop-p-ethyl taught it would have been obvious for an Artisan in the field to have modified the percentages taught to arrive at an invention where the ratio of quizalofop-p-ethyl:clethodim would have been 1:2 to 1:4 respectively. Thus, Shen renders the instant invention obvious. The Application rates of quizalofop-p-ethyl and clethodim taught in claims 4 and 11 as well as the concentration of quizalofop-p-ethyl and clethodim taught in claim 5 would have been determined by optimization by the Artisan. The Artisan in the field would have been motivated to do this in order to develop the most effective composition. 
Claims 1-6, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu(CN 104222127A; 12/24/2014). Wu teaches an oil suspension herbicidal composition comprising haloxyfop-R-Me and clethodim in ratio of 1:10-10:1 and preferably 1:3-3:1. See abstract and claim 1. Wu does not exemplify a composition as instantly claimed where the ratio range of haloxyfop-R-Me:clethodim is in the range of 1:2 to 1:4 respectively. However based on the ratio range of haloxyfop-R-Me:clethodim being in the range of 1:3-3:1 taught by Wu, it would have been obvious for an Artisan in the field to have modified the ratio to arrive at an invention where the ratio range of haloxyfop-R-Me:clethodim would have been 1:2 to 1:4 respectively. Thus, Wu renders the instant invention obvious. The Application rates of haloxyfop-R-Me and clethodim taught in claims 4 and 11 as well as the concentration of haloxyfop-R-Me and clethodim  taught in claim 5 would have been determined by optimization by the Artisan. The Artisan in the field would have been motivated to do this in order to develop the most effective composition. 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Krause et al. (US 2007/0238615).
 Krause et al. disclose the combination of the herbicides quizalofop-p-ethyl and clethodim (Paragraph 0038) which is effective against weeds, such as Lolium (paragraphs 0193, 0196), where a suspension of the active ingredients can be mixed with an aqueous solution or oil-in-water emulsion (paragraph 0187), where the formulation reduce the phytotoxic side effects on crops such as oil seed rape (Paragraph 0191), where a preferred formulation  contains 0.3 to 60 weight percent of said herbicides, 5% to 80% of organic solvents, such as oils and 5% to 80% by weight of water (Paragraphs 0016-0019, 0094). See present claims 19-26, 29.
The difference between Krause et al. and the claimed invention is that Krause et al. does not expressly ratio of quizalofop-p-ethyl to clethodim of about 1:1.18 to about 1:4 (see present claim 19)  or  where about 0.2 to about 1.5 L of the herbicidal composition is diluted in a total volume of about 50 to 300 L of aqueous solution (see present claim 21)  However,  Krause et al. amply suggests the Krause et al. discloses mixtures of the same and, as such, inherently are in a relative ratio with respect to each other.  As such, one or ordinary skill in the art would expect that various ratios of the same can be used depending on the desired herbicidal effect, including ratios falling within the claimed range.  With respect to claim 21 where about 0.2 to about 1.5 L of the herbicidal composition is diluted in a total volume of about 50 to 300 L of aqueous solution, the Krause et al.,  as indicated above, discloses dilution of the active ingredients in aqueous solutions, including preferably, 0.3 to 60 weight percent of said herbicides, 5% to 80% by weight of water.  As such, one of ordinary skill in the art would expect that the herbicidal active ingredients can be mixed in water at various volumes to achieve the desired dilution, including volumes falling within the claimed volume ranges.
Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because every element of the invention has been collectively taught by the combined teachings of the references.

Claims  4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Krause et al. (US 2007/0238615) as set forth above in view of Hacker et al. (US 2004/00189940).
Krause et al. is cited for the same reasons as above and is incorporated herein to avoid repetition.  
The difference between Krause et al. and the claimed invention is that Krause et al. does not expressly disclose application of quizalofop-p-ethyl at a rate of between about 8-to 15 g/ha or between about 10 to30 g/ha and clethodim at a rate of between about 20 and 1260 g/ha or between about 20 to 60 g/ha.  However, the prior art amply suggests the same as Hacker et al. disclose the combination of the herbicide clethodim (A4) and another herbicide,  such as quizalofop-p-ethyl, where the application rate can be varied with wide limits, the optimum amounts depending on the herbicide in question, the spectrum of harmful plants and the crop plants, including, in general, 0.001 g to 5g, preferably 10 g to 3 kg, very particularly 20 g to 2kg of the active compound per ha (Paragraphs 0012, 0071, 0073, 0075).  As such, one of ordinary skill in the art would expect that various rates of application can be used depending on the desired herbicidal effect including rates falling with the claimed rates. 
 Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because every element of the invention has been collectively taught by the combined teachings of the references.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "cycloxydim,-tepraloxydim" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10939680. Although the claims at issue are not identical, they are not patentably distinct from each other because both instant and USPN claims make claim to applying a herbicidal composition comprising an aryloxyphenoxypropionate and clethodim in a ratio range of 1:2-1.4 respectively. The instant independent claim is broader in scope than USPN independent claim, i.e.,  instant independent claim is open to all aryloxphenoxypropionate herbicides while USPN claims are specifically drawn to quizalofop as the aryloxphenoxypropionate herbicide. Instant dependent claims recite quizalofop allowing the USPN independent claims to make obvious the instant claims. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALTON NATHANIEL PRYOR whose telephone number is (571)272-0621.  The examiner can normally be reached on 7-4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALTON N PRYOR/           Primary Examiner, Art Unit 1616